DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant’s election without traverse of Group I, drawn to claims 1-10 and 18-25, in the reply filed on 16 March 2021 is acknowledged.
Claim Objections
Claims 2-10 and 19-25 are objected to because of the following informalities: 
In claims 2-10, “A system” should read --The system--;
In claims 19-25 “A method” should read --The method--;
In claim 2 “disposed within the pad so as to align spatially with” should be amended to recite --disposed within the pad such the antenna is configured to be spatially aligned with--;
In claim 3 “disposed with in the pad so as to align spatially with” should be amended to recite --disposed within the pad such that the antenna is configured to be spatially aligned with--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
Claims 1-10 and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claims 1 and 18, the specification as originally filed provides adequate written description for a system and method for promoting biophoton coherence and/or for attenuated low-frequency stimulation (ALFS) of a body’s chakra points (see paragraph [0002]) but does not provide adequate written description for all known or to be known uses for the 
Claims 2-10 and 19-25 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "the oscillator is coupled" renders the claim indefinite because it is unclear as to what the claim is requiring the oscillator to be coupled to.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “injected” and “injecting” in claims 6 and 21, respectively. The accepted meaning is “introduce (something) into a passage, cavity or solid material under pressure”, i.e., the foam was injected. The term is indefinite because the specification does not clearly redefine the term and does not give adequate support for what Applicant intends the term to mean. Additionally, the specification does not provide sufficient clarity as to what Applicant intends for the limitation “injected into a ground current of the oscillator” to mean or how the limitation is accomplished. Due to the indefinite nature of claims 6 and 21 prior art was unable to be applied.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentall (WO 88/09685 A1).
Referring to claim 1: Bentall teaches a system (see figures 1-2 and 5) comprising: a flexible pad (see page 12, lines 10-20; wherein the flexible pad is a bed); an antenna wire (see figure 5, #30-40; page 12, lines 10-20; wherein the antenna coils are embodied in a bed) disposed within the flexible pad; and an electronics unit (see figures 1-3, #1/3-10) connected to or capable of being connected to the antenna wire, the electronics unit including control circuitry (see figure 2, #6/9) configured to access a stored playlist representing a sequence of tones at different 
Referring to claim 2: Bentall further teaches the antenna is disposed within the pad so as to align spatially with a chakra point of a subject when the subject lies upon the pad (see figure 5; wherein coil, #40, aligns with at least the third eye chakra point, coil, #37, aligns with at least the heart chakra point, and coil, #34, aligns with at least the sacral chakra point).
	Referring to claim 3: Bentall further teaches the antenna is disposed within the pad so as to align spatially with a plurality of chakra points of a subject when the subject lies upon the pad (see figure 5; wherein coil, #40, aligns with at least the third eye chakra point, coil, #37, aligns with at least the heart chakra point, and coil, #34, aligns with at least the sacral chakra point).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bentall, as applied to claim 1 above, in view of Zalio (US 2002/0039396 A1).
	Referring to claim 4: Bentall does not specifically teach a low-pass filter coupled between an output of the digital-to-analog converter and the input of the oscillator. Zalio teaches digital to analog conversion process that includes a digital-to-analog convertor (DAC) to generate the analog output signal followed by a low-pass filter for removing spurious high frequency artefacts resulting from the analog output generation process (see paragraph [0034]). It would have been obvious to one of ordinary skill in the art to provide the system of Bentall with a low-pass filter coupled to the output of the digital-to-analog converter like taught by Zalio in order to remove spurious high frequency artefacts resulting from the analog output generation process (see Zalio paragraph [0034]).
Claims 9, 10, 18-20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bentall in view of Ahmet et al. (US Patent No. 9,886,965 A1; cited by Applicant on IDS dated 05/09/2019) (Ahmet).
	Referring to claim 9: With regards to claim 1 above, Bentall further teaches the playlist represents a sequence of tones having at least three frequencies (see page 11, lines 10-15; wherein the sequence of tones includes frequencies of 400 Hz, 800 Hz, 1000 Hz, 1200 Hz and 1600 Hz). Bentall is silent to the three frequencies being specifically chosen from the solfeggio 
	Referring to claim 10: With regards to claim 1 above, Bentall further teaches the control circuitry is configured to select a playlist from amongst a plurality of stored playlists, wherein each of the plurality of stored playlists represents a different sequence of tones, each sequence having tones of at least three (see page 6, line 16-page 7, line 14; page 10, line 20-page 11, line 15). Bentall is silent to the three frequencies being specifically chosen from the solfeggio tones of: 174 Hz, 285 Hz, 396 Hz, 417 Hz, 528 Hz, 639 Hz, 741 Hz, 852 Hz, 963 Hz. Ahmet teaches a therapeutic effects of solfeggio tones (see column 7, line 45-column 8, line 61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequencies of the playlist of Bentall to frequencies corresponding to solfeggio tones like taught by Ahmet in order to create positive shifts and balancing of the chakras of the user.
Referring to claim 18: Bentall teaches a method comprising: accessing a stored playlist representing a sequence of tones at different frequencies (see figure 2, #6/9; page 7, lines 3-11; page 10, line 20-page 11, line 15; wherein with regards to Example 3 the playlist consists of a sequence of tones, e.g., MF1, MF2, MF3, MF4, and MF5 at different frequencies); generating signals representing the tones such that two or more of the tones are generated in the sequence according to the stored playlist (see page 10, line 20-page 11, line 15); modulating a carrier 
Referring to claim 19: Bentall further teaches the antenna is disposed within the pad so as to align spatially with a chakra point of a subject when the subject lies upon the pad (see figure 5; wherein coil, #40, aligns with at least the third eye chakra point, coil, #37, aligns with at least the heart chakra point, and coil, #34, aligns with at least the sacral chakra point).
	Referring to claim 20: Bentall further teaches causing a subject to be disposed on the flexible pad (see figure 5; page 12, lines 10-20) so that the antenna wire spatially aligns with a plurality of chakra points of the subject (see figure 5; wherein coil, #40, aligns with at least the third eye chakra point, coil, #37, aligns with at least the heart chakra point, and coil, #34, aligns with at least the sacral chakra point).
	Referring to claim 24: Bentall further teaches the playlist represents a sequence of tones having at least three frequencies (see page 11, lines 10-15; wherein the sequence of tones includes frequencies of 400 Hz, 800 Hz, 1000 Hz, 1200 Hz and 1600 Hz). Ahmet teaches a therapeutic effects of solfeggio tones: 174 Hz, 285 Hz, 396 Hz, 417 Hz, 528 Hz, 639 Hz, 741 Hz, 852 Hz, 963 Hz (see column 7, line 45-column 8, line 61). It would have been obvious to one of 
	Referring to claim 15: Bentall further teaches the control circuitry is configured to select a playlist from amongst a plurality of stored playlists, wherein each of the plurality of stored playlists represents a different sequence of tones, each sequence having tones of at least three (see page 6, line 16-page 7, line 14; page 10, line 20-page 11, line 15). Ahmet teaches a therapeutic effects of solfeggio tones: of solfeggio tones: 174 Hz, 285 Hz, 396 Hz, 417 Hz, 528 Hz, 639 Hz, 741 Hz, 852 Hz, 963 Hz (see column 7, line 45-column 8, line 61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequencies of the playlist of Bentall to frequencies corresponding to solfeggio tones like taught by Ahmet in order to create positive shifts and balancing of the chakras of the user. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to access and play the plurality of playlists of Bentall, as modified by Ahmet, in a specified sequence depending on the desired therapeutic benefit sought by the user.

Allowable Subject Matter
Claims 5, 7-8, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sheydin (US 2018/0071140 A1) discloses a mat including a plurality of PEMF emitters, Casanova (US 2018/0256913 A1) discloses a system that uses an antenna to emit a modulated high frequency carrier signal that carries a therapeutic signal, Callahan (US Patent No. 5,449,376) discloses an antenna for transmitting biophotonic radio frequencies to a subject; Shrestha (US 2009/0326424 A1) discloses a mat for providing sound therapy to the chakras; Darnell (US 2016/0287928 A1) discloses a mat for stimulating the chakras; Ra Speret et al. (US 2019/0209805 A1) discloses the use of solfeggio tones with a therapeutic device; and Frenkel GmbH & Co. (DE 29918884 U1) discloses a chakra mat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791